            Case 5:20-cr-00248-JFL Document 30 Filed 04/15/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                              :
                                                      :
               v.                                     :      Nos. 5:17-cr-00556 / 5:20-cr-00248
                                                      :
JASON WEIGAND                                         :


                                           ORDER

       AND NOW, this 14th day of April, 2021, upon consideration of the parties’ several

pending motions in this matter, and for the reasons set forth in the Opinion issued this date, IT

IS HEREBY ORDERED THAT:

       1.      Defendant’s motion to dismiss and/or strike, ECF No. 80 in CR 17-566, is

               DENIED.

       2.      The Government’s motion in limine to admit evidence of Defendant’s attempted

               witness tampering, ECF No. 83 in CR 17-556; ECF No. 9 in CR 20-248, is

               GRANTED.

       3.      The Government’s motion in limine to limit cross-examination of JH regarding

               his prior drug use, ECF No. 85 in CR 17-556; ECF No. 11 in CR 20-248, is

               GRANTED, in part, and DENIED, in part.

       4.      Defendant’s motion in limine to bar use of certain language at trial and to

               withhold the Second Superseding Indictment from the jury, ECF No. 86 in CR

               17-556; ECF No. 12 in CR 20-248, is DENIED.




                                                1
                                             041321
     Case 5:20-cr-00248-JFL Document 30 Filed 04/15/21 Page 2 of 2




5.      Defendant’s motion to compel, ECF No. 87 in CR 17-556; ECF No. 13 in CR

        20-248, is DENIED.



                                                 BY THE COURT:



                                                 /s/ Joseph F. Leeson, Jr.
                                                 JOSEPH F. LEESON, JR.
                                                 United States District Judge




                                     2
                                  041321
